DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 5,927,872) in view of Ahne et al. (US 7,524,051, hereafter Ahne)
	With respect to claim 1, Yamada teaches a printing device (hand-held printer 10) comprising: a housing; a print head (inkjet cartridge 28) including print elements arranged linearly in a first direction on a bottom surface of the housing; a scanner (navigation sensors 30) disposed near the print head in a second direction, the scanner being configured to read an image described on a print medium when the housing is operated, while keeping the bottom surface to face the print medium, to slide on the print medium along the second direction; and a processor (processor 76) configured to cause, when detecting that the image read by the scanner includes a preset reference pattern, starting of ink ejection from the print head at a 
	Yamada does not teach a mark provided at one end of the housing to align with the print head in a second direction and indicating a slide operation direction in which the housing is operated to slide, the second direction intersecting the first direction, such that the mark is provided at a front side of the housing when the housing slides in the second direction.
	Ahne teaches a printing device (hand-operated printer 10) comprising: a housing (body 22), a print head (printhead cartridge 32) and a mark (reticle 48-1) provided at one end of the housing to align with the print head and indicating a slide operation direction in which the housing is operated to slide, such that the mark is provided at a front side of the housing when the housing slides in the second direction. (Ahne, col. 2, lines 30-38, col. 4, lines 37-54, Fig. 2)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Yamada to include an indicator mark, as taught by Ahne, in order to more accurately position the printhead in the desired position.
	With respect to claim 2, Yamada, as modified by Ahne, teaches a sensor (navigation sensors 30) configured to detect a travel distance by which the housing, operated to slide along the second direction, is moved along the second direction, wherein when detecting that the image read by the scanner includes the preset reference pattern, causes the starting of the ink ejection from the print head after the travel distance detected by the sensor from a timing at which the inclusion of the reference pattern is detected exceeds a distance between the scanner and the print head by a predetermined distance. (Yamada, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claim 3, Yamada, as modified by Ahne, teaches the scanner includes optical elements arranged linearly in the first direction, and the scanner has a central position in the first direction that aligns, in the second direction, with a central position in the first direction of the print head.
	With respect to claim 4, Yamada, as modified by Ahne, teaches the scanner includes optical elements arranged linearly in the first direction, and the scanner has a central position in 
	With respect to claim 5, Yamada, as modified by Ahne, teaches the reference pattern is a character or a symbol. (Yamada, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claim 6, Yamada, as modified by Ahne, teaches a printing system comprising: the printing device according to claim 1; and a terminal device (host computer system 12) including a communicator (interface 74) to transmit, to the printing device, at least one of data indicating the reference pattern or data indicating a print subject to be printed on the print medium. (Yamada, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claim 7, Yamada, as modified by Ahne, teaches wherein the terminal device comprises an image capturer configured to capture a print medium, a display (monitor 16) configured to display the print subject as an overlay on the print medium imaged by the image capturer, and an input receiver (keyboard 20) configured to receive an input for an operation to adjust a position of the print subject displayed on the display. (Yamada, col. 4, lines 4-7, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)
	With respect to claim 8, Yamada, as modified by Ahne, teaches the printing device comprises a communicator (cable connection 14) to transmit, to the terminal device, data of an image of the print medium that is acquired beforehand by the scanner, and the terminal device further comprises a display (monitor 16) configured to display the print subject as an overlay on the image of the print medium transmitted by the printing device, and an input receiver (keyboard 20) configured to receive an input for an operation to adjust a position of the print subject displayed on the display. (Yamada, col. 5, lines 1-20, col. 6, lines 41-57, col. 7, line 17 – col. 8, line 39, Figs. 1, 3, 6)

	With respect to claim 20, Yamada, as modified by Ahne, teaches the mark is provided at a position that is visible by a user operating the housing to slide. (Ahne, Fig. 2)
	With respect to claim 21, Yamada, as modified by Ahne, teaches an indicator disposed at a position overlapping the print head on a top surface of the housing, the indicator being configured to notify a degree of progress in a printing process by emitting different types of light depending on the degree of progress in the printing process.
Response to Arguments
Applicant’s arguments filed December 14, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853